                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                 No. 5:19-CR-133-FL

 UNITED STATES OF AMERICA              )
                                       )
             v.                        )     ORDER
                                       )
 JAMAL MOHAMMAD ELEIDY                 )


      This matter comes before the Court upon a Joint Motion for Computer Access

in light of jail visitation restrictions during the COVID-19 pandemic. To balance

Defendant’s desire to review discovery with the need to adequately protect

information entitled to be kept confidential, it is hereby ORDERED:

      1.     Defendant be given access to a non-networked laptop computer for the

sole purpose of reviewing discovery in this case. Defense counsel must secure such

laptop computer and pre-load it with programs necessary for Defendant to review all

discovery in the case (including a media player program and a PDF viewer at a

minimum), but without internet connection capability and any other programs as

prohibited by the jail;

      2.     The FBI shall examine the laptop computer to ensure conformity with

this Order. After such review, defense counsel shall deliver the laptop, along with

any necessary listening devices, such as headphones and/or earbuds, the proposed

access log, and a copy of this Order, to the Albemarle District Jail;

      3.     The laptop computer and any associated listening devices will be kept

in a secure location within the facility where Defendant is housed. Upon request, at
times that are reasonably convenient in the discretion of the jail administrator or his

designee, Defendant shall be provided access to the laptop computer and the

materials therein, for a period of time that is practicable in the discretion of the jail

administrator or his designee. The jail staff must maintain a log of Defendant’s

access to the laptop computer. The jail shall provide the requisite power supply and

other amenities necessary to allow Defendant to operate the laptop computer

consistent with this Order;

      4.     No computer or electronic media may be housed in the cell;

      5.     The discovery material on the laptop computer may not be duplicated

(i.e. in writing) or viewed by anyone other than Defendant;

      6.     To protect against the misappropriation or prohibited disclosure of any

personal identity information (PII), as that term is defined in paragraph 7 of the

protective order [DE #24], or other confidential information, Defendant shall not be

permitted to make notes during his review of the discovery materials;

      7.     Defendant is currently housed at Albemarle District Jail.           Should

Defendant be transferred to a new jail, defense counsel shall confirm with the Warden

or other appropriate jail administrator of such new location that it can meet and

adhere to the requirements in this Order and shall file a written certification to the

Court. Defense counsel shall provide a copy of this Order and the computer access

log to the new facility.   In the event of a transfer, defense counsel shall make

arrangements for the transfer of the laptop computer between the facilities.

Defendant shall not be entrusted with the laptop computer during transport; and
                                            2
      8.     Should circumstances change so that in-person visits to the jail are

consistent with public health recommendations, defense counsel shall consult with

the appropriate jail administrator about whether to allow Defendant continued

access to the laptop computer, and the parties shall notify the Court and seek

appropriate relief, if any, to this Order.



      SO ORDERED this ______              March
                       30th day of __________________________, 2020.


                                  _______________________________
                                  LOUISE W. FLANAGAN
                                  United States District Judge




                                             3
